 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
      ESTATE OF NICHOLAS A. PIMENTEL,
11    A.D.P., ESTATE OF DIANE L. PIMENTEL,                  Case No. 1:18-cv-01203-DAD-EPG
      MARIA PILAR RIVERA, and DEREK
12    PIMENTEL,                                             STIPULATED PROTECTIVE ORDER

13                                  Plaintiffs,

14             v.

15    CITY OF CERES, CERES POLICE
      DEPARTMENT, BRENT SMITH, DARREN
16    VENN, ROSS BAYS, and DOE 1 to 50,
17                                  Defendants.

18
19   1.      PURPOSES AND LIMITATIONS
20           Disclosure and discovery activity in this action are likely to involve production of
21   confidential, proprietary, or private information for which special protection from public disclosure
22   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
23   pursuant to Eastern District Local Rule 141.1(c), the parties hereby stipulate to and petition the court
24   to enter the following Stipulated Protective Order. The information for which protection is sought
25   includes portions of personnel files, internal affairs files and internal investigation files of the City of
26   Ceres and its Police Department.
27           A Protective Order is sought so the documents and information can be used by the parties in
28   preparation for trial and shared with persons who would not be subject to a private agreement
 1   between the parties. The parties acknowledge that this Order does not confer blanket protections on

 2   all disclosures or responses to discovery and that the protection it affords from public disclosure and

 3   use extends only to the limited information or items that are entitled to confidential treatment under

 4   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

 5   that this Stipulated Protective Order does not entitle them to file confidential information under seal;

 6   Local Rule 141 sets forth the procedures that must be followed and the standards that will be applied

 7   when a party seeks permission from the court to file material under seal.

 8   2.     DEFINITIONS

 9          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

10   information or items under this Order.

11          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

12   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

13   Civil Procedure 26(c).

14          2.3     Counsel: Attorneys (and their support staff) who are retained to represent or advise a

15   party to this action and have appeared in this action on behalf of that party or are affiliated with a

16   law firm which has appeared on behalf of that party.

17          2.4     Designating Party: a Party or Non-Party that designates information or items it

18   produces in disclosures or in responses to discovery as “CONFIDENTIAL.” The information or

19   items shall be identified as follows: “CONFIDENTIAL” or “CONFIDENTIAL MATERIAL

20   SUBJECT TO PROTECTIVE ORDER, Pimentel v. City of Ceres USDC Case no. 1:18-cv-01203-

21   DAD-EPG.”

22          2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

23   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

24   transcripts, and tangible things), that are produced or generated in disclosures or responses to

25   discovery in this matter.

26          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

27   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

28   consultant in this action.
                                                        2
 1          2.7     Non-Party: any natural person, partnership, corporation, association, or other legal

 2   entity not named as a Party to this action.

 3          2.8     Party: any party to this action, including all of its officers, directors, employees,

 4   consultants, retained experts, and Counsel (and their support staff).

 5          2.9     Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 6   Material in this action.

 7          2.10    Professional Vendors: persons or entities that provide litigation support services

 8   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 9   storing, or retrieving data in any form or medium) and their employees and subcontractors.

10          2.11    Protected Material: any Disclosure or Discovery Material that is designated as

11   “CONFIDENTIAL.”

12          2.12    Receiving Party: a Party that receives Disclosure or Discovery Material from a

13   Producing Party.

14   3.     SCOPE

15          The protections conferred by this Stipulation and Order cover not only Protected Material (as

16   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

17   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

18   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

19   However, the protections conferred by this Stipulation and Order do not cover the following

20   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

21   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

22   publication not involving a violation of this Order, including becoming part of the public record

23   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

24   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

25   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

26   Protected Material at trial shall be governed by a separate agreement or order.

27   4.     DURATION

28
                                                       3
 1           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 2   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 3   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 4   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 5   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 6   time limits for filing any motions or applications for extension of time pursuant to applicable law.

 7   5.      PROTECTED MATERIAL

 8           5.1     Protected Material.

 9           Defendants will produce confidential material subject to this Protective Order on the

10   following conditions:

11           (a) Documents Subject to Disclosure Limited to This Action. The documents requested by

12   Plaintiffs through discovery come from the personnel files, internal investigations files and internal

13   affairs files of the City of Ceres and its Police Department portions of which may be protected by the

14   California Peace Officers Bill of Rights, the federal common law qualified privilege known as the

15   Official Information Privilege, the federal deliberative-executive process privilege, federal attorney-

16   client privilege and/or attorney work product protection in the personnel files of peace officers,

17   California Evidence Code §1040, et seq., California Penal Code §§832.7 and 832.8, the Right to

18   Privacy of the defendant officers and third-party non-defendant City of Ceres employees, victims,

19   and minors as guaranteed by the United States Constitution and the California Constitution (Cal.

20   Const., Art. 1, §1).

21           The confidential documents and the information contained therein shall be used solely in

22   connection with this litigation, including appeals, and not for any other purpose, including other

23   litigation.

24           (b) Redaction of Confidential Information. Considering the privacy concerns which may be

25   applicable to portions of materials in the personnel files, internal affairs files and internal

26   investigation files, Defendants shall redact the identities of minors or domestic violence victims and

27   personal identifying information (social security numbers, month and day of birth, driver’s license

28   numbers, and home addresses). Each Party or Non-Party that designates information or items for
                                                         4
 1   protection under this Order must take care to limit any such designation to specific material that

 2   qualifies under the appropriate standards. The Designating Party must designate for protection only

 3   those parts of material, documents, items, or oral or written communications that qualify – so that

 4   other portions of the material, documents, items, or communications for which protection is not

 5   warranted are not swept unjustifiably within the ambit of this Order.

 6   \\\

 7          5.2       Manner and Timing of Designations. Except as otherwise provided in this Order

 8   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 9   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

10   designated before the material is disclosed or produced.

11          Designation in conformity with this Order requires:

12                 (a) for information in documentary form (e.g., paper or electronic documents, but

13   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

14   affix the legend “CONFIDENTIAL” or “CONFIDENTIAL MATERIAL SUBJECT TO

15   PROTECTIVE ORDER, Pimentel v. City of Ceres USDC Case No. 1:18-cv-01203-DAD-EPG”

16   pursuant to section 2.4 above, to each page that contains protected material.

17                 (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

18   Designating Party identify on the record, before the close of the deposition, hearing, or other

19   proceeding, all protected testimony.

20                 (c) for information produced in some form other than documentary and for any other

21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

22   containers in which the information or item is stored the legend “CONFIDENTIAL” or

23   “CONFIDENTIAL MATERIAL SUBJECT TO PROTECTIVE ORDER, Pimentel v. City of Ceres

24   USDC Case No. 1:18-cv-01203-DAD-EPG.” If only a portion or portions of the information or item

25   warrant protection, the Producing Party, to the extent practicable, shall identify the protected

26   portion(s).

27          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

28   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                                         5
 1   right to secure protection under this Order for such material. Upon timely correction of a

 2   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

 3   accordance with the provisions of this Order.

 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5          6.1     Good Faith Designation. Because the Receiving Party may not have had an

 6   opportunity to view documents designated as confidential under this Order prior to disclosure, the

 7   Designating Party acts in good faith in designating such materials as confidential and with the good

 8   faith belief that such materials would qualify for protection under the Federal Rules and not solely

 9   on a blanket or indiscriminate basis.

10          6.2     Timing of Challenges. Any Party or Non-Party may challenge a designation of

11   confidentiality at any time. A Party does not waive its right to challenge a confidentiality

12   designation by electing not to mount a challenge promptly after the original designation is disclosed.

13   Any Party or Non-Party to this action may challenge the appropriateness of the Order at any time,

14   including after the action has been disposed or terminated. Any Party or Non-Party challenging this

15   Order for any reason shall comply with the terms of this Order during the pendency of any such

16   challenge. This Court retains jurisdiction of this Order.

17          6.3     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

18   by providing written notice of each document it is challenging and describing the basis for each

19   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

20   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

21   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

22   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

23   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

24   Party must explain the basis for its belief that the confidentiality designation was not proper and

25   must give the Designating Party an opportunity to review the challenged material, to reconsider the

26   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

27   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

28   has engaged in this meet and confer process first or establishes that the Designating Party is
                                                       6
 1   unwilling to participate in the meet and confer process in a timely manner.

 2          6.4      Judicial Intervention. If the Parties cannot resolve a challenge without court

 3   intervention, the parties shall request an informal discovery dispute conference pursuant to the

 4   undersigned Magistrate Judge’s case management procedures.

 5   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 6          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 7   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 8   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 9   the categories of persons and under the conditions described in this Order. When the litigation has

10   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

11   DISPOSITION).

12          Protected Material must be stored and maintained by a Receiving Party at a location and in a

13   secure manner that ensures that access is limited to the persons authorized under this Order.

14          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

15   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

16   information or item designated “CONFIDENTIAL” only to:

17                (a) the Receiving Party’s Counsel of Record in this action, as well as employees of said

18   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

19   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

20   hereto as Exhibit A;

21                (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

22   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

23   to Be Bound” (Exhibit A);

24                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

25   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

26   to Be Bound” (Exhibit A);

27                (d) the court and its personnel;

28                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                                                         7
 1   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 4   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 5   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 6   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 7   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 8   Stipulated Protective Order. Witnesses shall not leave the deposition with a copy of

 9   CONFIDENTIAL documents unless expressly agreed to on the record by the Designating Party.

10              (g) the author or recipient of a document containing the information or a custodian or

11   other person who otherwise possessed or knew the information.

12   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

13           LITIGATION

14           If a Party is served with a subpoena or a court order issued in other litigation that compels

15   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

16   must:

17              (a) promptly notify in writing the Designating Party. Such notification shall include a

18   copy of the subpoena or court order;

19              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

20   other litigation that some or all of the material covered by the subpoena or order is subject to this

21   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

22              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

23   Designating Party whose Protected Material may be affected.

24           If the Designating Party timely seeks a protective order, the Party served with the subpoena

25   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

26   before a determination by the court from which the subpoena or order issued, unless the Party has

27   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

28   expense of seeking protection in that court of its confidential material.
                                                       8
 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2          LITIGATION

 3              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 5   connection with this litigation is protected by the remedies and relief provided by this Order.

 6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

 7   protections.

 8              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9   Party’s confidential information in its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

14   this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16                  (3) make the information requested available for inspection by the Non-Party.

17              (c) If the Non-Party fails to object or seek a protective order from this court within 14

18   days of receiving the notice and accompanying information, the Receiving Party may produce the

19   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

20   seeks a protective order, the Receiving Party shall not produce any information in its possession or

21   control that is subject to the confidentiality agreement with the Non-Party before a determination by

22   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

27   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

28   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                                                        9
 1   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 2   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 3   Be Bound” that is attached hereto as Exhibit A.

 4   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5          MATERIAL

 6          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 7   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

 8   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

 9   12.    MISCELLANEOUS

10          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

11   its modification by the court in the future.

12          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

13   no Party waives any right it otherwise would have to object to disclosing or producing any

14   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

15   Party waives any right to object on any ground to use in evidence of any of the material covered by

16   this Protective Order.

17          12.3    Filing Protected Material. Without written permission from the Designating Party or a

18   court order secured after appropriate notice to all interested persons, a Party may not file in the

19   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

20   Material must comply with Local Rule 141. Protected Material may only be filed under seal pursuant

21   to a court order authorizing the sealing of the specific Protected Material at issue. A sealing order

22   will issue only upon a request establishing that the Protected Material at issue is privileged,

23   protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's

24   request to file Protected Material under seal is denied by the court, then the Receiving Party may file

25   the information in the public record unless otherwise instructed by the court.

26   13.    FINAL DISPOSITION

27          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

28   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
                                                       10
 1   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 2   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 3   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 4   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 5   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 6   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 7   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 8   Material.

 9

10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11

12   DATED: September 18, 2019             LAW OFFICE OF MARK E. MERIN

13                                         /s/ Mark E. Merin

14
                                           _____________________________________
15                                         Mark E. Merin
16                                         Attorney for Plaintiffs

17
     DATED: September 17, 2019             LAW OFFICES OF FERGUSON, PRAET & SHERMAN
18
                                           /s/ Allen Christiansen
19                                         (as authorized on September 17, 2019)

20                                         _____________________________________
                                           Allen Christiansen
21                                         Attorneys for Defendants City of Ceres, Ceres Police
                                           Department, Brent Smith, Darren Venn and Ross Bays
22

23

24

25

26
27

28
                                                      11
 1                                                 ORDER

 2          Pursuant to the parties’ stipulation and with good cause showing, the stipulated protective

 3   order is hereby adopted.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 19, 2019                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     12
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     13
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern

 6   District of California on [date] in the case of Pimentel, et al. v. City of Ceres, et al., USDC Case No.

 7   1:18-cv-01203-DAD-EPG. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Eastern District

13   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
                                                       14
